t c memo united_states tax_court neil g heilman and peggy j heilman petitioners v commissioner of internal revenue respondent docket no filed date neil g heilman and peggy j heilman pro sese jayne m wessels for respondent memorandum opinion morrison judge the irs issued a deficiency_notice to the petitioners neil g and peggy j heilman determining deficiencies in income_tax of dollar_figure and dollar_figure for the tax years and respectively and determining that the heilmans were liable for sec_6662 penalties of dollar_figure for and dollar_figure for the irs has conceded the theory on which it based its determinations in the deficiency_notice it has raised a new argument that would result in reduced income-tax deficiencies of dollar_figure and dollar_figure for and and sec_6662 penalties of dollar_figure and dollar_figure for and respectively the issues to be resolved are whether the heilmans are entitled to the additional child tax_credits provided by sec_24 for and and whether they are liable for penalties under sec_6662 for and we determine that they are not entitled to the additional child tax_credits and that they are liable for penalties this case was submitted fully stipulated pursuant to rule neil and peggy heilman resided in pennsylvania when they filed their petition the heilmans’ tax returns background the heilmans timely filed their federal_income_tax returns for the tax years and according to the stipulation their income in the taxable years and except for small amounts of interest and taxable refunds credits or offsets of state_and_local_income_taxes is attributable to petitioner neil g heilman’s net_earnings from his carpentry business 1all references to sections are to the internal_revenue_code as in effect for tax years and all rule references are to the tax_court rules_of_practice and procedure during and neil heilman had a valid approved form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits on file with the irs he was therefore exempt from self-employment_tax the heilmans paid no self-employment_tax on the income from neil heilman’s carpentry business for the tax years and the heilmans claimed dependency_exemption deductions for nine dependent_children on their federal_income_tax return for the tax_year they claimed that eight of the nine children were qualifying children for the purposes of the child_tax_credit and the additional_child_tax_credit the heilmans claimed an additional_child_tax_credit of dollar_figure for the tax_year the heilmans claimed dependency_exemption deductions for ten dependent_children on their federal_income_tax return for the tax_year they claimed that nine of the ten children were qualifying children for the purposes of the child_tax_credit and the additional_child_tax_credit they claimed an additional_child_tax_credit of dollar_figure for the tax_year sec_1401 and b imposes a tax on self-employment_income but sec_1402 authorizes the government to exempt an individual whose religious faith forbids the acceptance of social insurance payments sec_1402 provides that if a sec_1402 exemption is in effect for an individual the individual’s services are not among the trades and businesses subject_to the self-employment_tax the heilmans’ dispute with the irs on date the irs mailed the heilmans a deficiency_notice the notice reflected the imposition of self- employment_tax on neil heilman’s income from his carpentry business which resulted in deficiencies of dollar_figure and dollar_figure for the tax years and respectively the deficiency_notice also determined penalties pursuant to sec_6662 of dollar_figure and dollar_figure for the tax years and respectively on date the heilmans filed a tax_court petition to challenge the deficiency_notice in the petition the heilmans argued that they were exempt from self-employment_tax under sec_1402 the irs filed its answer on date taking the same position as it had in the deficiency notice--that the carpentry-business income was subject_to the self-employment_tax on date the court notified the parties that the case would be tried during a weeklong session of trials to begin date on date the irs submitted its pretrial memorandum which did not identify the imposition of the self-employment_tax on the carpentry-business income as an issue it stated that the only issues to be resolved are whether the heilmans are entitled to the additional child tax_credits under sec_24 and whether they are liable for the sec_6662 penalties the pretrial memorandum stated that the deficiencies in dispute are dollar_figure for and dollar_figure for and that the amounts of the sec_6662 penalties in dispute are dollar_figure for and dollar_figure for the pretrial memorandum the heilmans submitted advised that the only issue is whether they are entitled to the additional child tax_credits under sec_24 it identified the amounts in dispute as dollar_figure in deficiencies liabilities for dollar_figure in deficiencies liabilities for dollar_figure in additions penalties for and dollar_figure in additions penalties for on date the case was called to be scheduled for trial instead the parties filed a joint motion to submit the case without trial under rule the parties also submitted a stipulation that stated in part the only issues remaining for resolution in this case are whether petitioners’ gross_income derived from petitioner neil g heilman’s trade_or_business which income is exempt from the tax on self-employment_income pursuant to sec_1402 qualifies as earned_income within the meaning of sec_24 thereby permitting petitioners to take the additional_child_tax_credit under sec_24 for the taxable years and and whether petitioners are subject_to the penalty under sec_6662 for the taxable years and the parties stipulated further that if the heilmans are not entitled to the additional child tax_credits under sec_24 their deficiencies in income_tax are dollar_figure and dollar_figure for the tax years and respectively and the penalties under sec_6662 are dollar_figure and dollar_figure for the tax years and respectively the court granted the motion to submit the case without trial and ordered the parties to file simultaneous opening briefs on or before date and reply briefs on or before date on date the irs filed a motion for leave to file an amendment to the answer to conform the pleadings to the proof under rule b the motion stated that after consideration of the case by the irs office of appeals the irs conceded that the heilmans were not subject_to self-employment_tax therefore according to the motion the matters raised in the petition were no longer at issue the motion stated that the irs wished the court to resolve the following new issue that petitioners were not entitled to the additional_child_tax_credit and were also liable for the penalty under sec_6662 for the taxable years and the motion stated that the irs had been advised that the heilmans did not object to the motion the court granted the motion the amendment to the answer conceded that neil heilman was exempt from the tax on self-employment_income the amendment to the answer asserted that the heilmans are not entitled to the additional child tax_credits under sec_24 for and and that they are liable for sec_6662 penalties of dollar_figure and dollar_figure for and respectively discussion i additional child tax_credits sec_24 allows a taxpayer a tax_credit of dollar_figure per child sec_24 provides that the credit available under sec_24 is limited to the taxpayer’s tax_liability as calculated before the credit an additional portion referred to as the additional_child_tax_credit is refundable and is computed as relevant here under sec_24 as the amount equal to percent of so much of the taxpayer’s earned_income within the meaning of sec_32 which is taken into account in computing taxable_income for the taxable_year as exceeds dollar_figure see eg h conf rept pincite the heilmans reported a tax_liability for of dollar_figure as calculated before the child_tax_credit and the additional_child_tax_credit of the dollar_figure credit allowable under sec_24 they claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure for the heilmans reported a tax_liability of dollar_figure as calculated before the child_tax_credit and the additional_child_tax_credit of the dollar_figure credit 3for the dollar_figure threshold was modified for inflation sec_24 the modified threshold was dollar_figure revproc_2006_53 sec_3 2006_2_cb_996 for the dollar_figure threshold was replaced with an dollar_figure threshold sec_24 before amendment by the american_recovery_and_reinvestment_act_of_2009 publaw_111_5 sec a stat allowable under sec_24 they claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure as discussed next the heilmans are not entitled to additional child tax_credits for and because they did not have any earned_income the term earned_income is defined by sec_32 as i wages salaries tips and other employee compensation but only if such amounts are includible in gross_income for the taxable_year plus ii the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 sec_1402 provides that the term net_earnings from self- employment is the gross_income derived by an individual from a trade_or_business less the deductions attributable to the trade_or_business sec_1402 provides sec_1402 trade_or_business --the term trade_or_business when used with reference to self- employment income or net_earnings_from_self-employment shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses except that such term shall not include-- the performance of service by an individual during the period for which an exemption under subsection g is effective with respect to him there was a sec_1402 exemption in effect for neil heilman during and it is uncontested that neil heilman’s carpentry business was the performance of service the heilmans were therefore not engaged in a trade_or_business for purposes of determining their net_earnings_from_self-employment and their earned_income having no earned_income they are not entitled to additional child tax_credits the heilmans argue that neil heilman carries on a trade_or_business as a carpenter and therefore meets the definition of a taxpayer having earned_income this argument ignores sec_1402 which excludes from the definition of a trade_or_business the performance of services while an exemption under sec_1402 is effective the heilmans also argue that because neil heilman’s carpentry-business income is included in taxable_income for income_tax purposes it therefore results in an increase in the limit under sec_24 this is incorrect the increase in the limitation effected by sec_24 is equal to percent of the taxpayer’s earned_income within the meaning of sec_32 which is taken into account in computing taxable_income for the taxable_year for an amount to be counted for purposes of sec_24 it must satisfy two conditions first it must be earned_income second it must be taken into account in computing taxable_income the carpentry-business income is taken into account in computing taxable_income sec_61 but it is not earned_income sec_24 sec_32 sec_1402 c and it therefore does not increase the sec_24 limit ii sec_6662 penalties in its opening brief the irs contends that the heilmans had conceded in the stipulation that they are liable for the sec_6662 penalties for and if they are not entitled to the additional child tax_credits in their answering brief the heilmans assert that they cannot be held liable for the penalties under sec_6662 because the issue is not properly before the court the original notice_of_deficiency had a different issue on it and the government conceded that issue and the penalties along with it when this new issue was raised petitioners had no objection however they did not realize that penalties under sec_6662 were still being applied since the issue that we are now debating was not even part of the original notice how can petitioners be subject_to a penalty that was not even part of the issue the irs raised the irs is entitled to raise issues in the answer that it did not raise in the notice_of_deficiency it could therefore raise in the answer a new_theory of why the heilmans were liable for self- employment_tax and penalties in the stipulation the heilmans conceded that they are liable for penalties if they are not entitled to the additional child tax_credits they have not shown cause to be excused from the stipulation see 90_tc_315 wrongful misleading conduct is grounds for relieving other party of settlement agreement but unilateral mistake is not we hold that the heilmans have deficiencies in income_tax of dollar_figure and dollar_figure for and respectively and are liable for penalties under sec_6662 of dollar_figure and dollar_figure for and respectively to reflect the foregoing decision will be entered for respondent
